Thomas, J.:
The defendant, served with a copy of the decree which commanded him to pay the plaintiff alimony/on the first day of each month, has ignored it; and makes no answejr to the plaintiff’s statement that repeated demands have been made upon him and that he absents himself from the State or when in the State keeps himself concealed to avoid service of process. When the court directs, obedience should follow, and sufficient appears to justify the conclusion that the plaintiff has asked for such obedience. The order should provide for payment of arrears of alimony, and in default that a warrant issue for his arrest and committal until such payment, with ten dollars costs and disbursements, and ten dollars costs of the motion, and as so modified the order should be affirmed. Jenks, P. J., Carr,,Woodward and Rich, JJ., concurred. Order modified in accordance with opinion of Thomas, J., and as so modified affirmed, with ten dollar^"'costs añd disbursements, and ten dollars costs of the motion to the appellant'.